DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (Pub. No.: 2013/0079841 A1); hereinafter referred to as “Su”.
Regarding claims 21, 31, and 40, Su discloses processing circuitry (e.g. see figure 3 element 50) configured to: determine a first probability to experience a bladder related event function for a first period of time for a patient (e.g. see figure 7 elements 200-204, figures 9A, 9B, [0150]. The period after voiding prior to the increase in intensity will read on this first period) determine a second probability to experience the bladder related event function for a second period of time for the patient, the second period of time occurring after the first period of time (e.g. see figure 7 elements 204-208, figures 9A, 9B, [0150]); determine a change from the first probability to experience a bladder related event function to the second probability to experience the bladder related event function (e.g. see [0078], [0150]); modify, based on the change, one or more parameters that at least partially define a therapy (e.g. see figues 9A, 9B); and control delivery of the therapy to the patient according to the modified one or more parameters (e.g. see figues 9A, 9B).
Regarding claims 22 and 32, Su discloses the first probability to experience the bladder related event function comprises a first probability to void function and the second probability to experience the bladder related event function comprises a second probability to void function (e.g. see [0078], [0150]).
Regarding claims 23 and 33, Su discloses the first probability to void function comprises one of a first instantaneous probability to void function or a first cumulative probability to void function, and wherein the second probability to void function comprises one of a second instantaneous probability to void function or a second cumulative probability to void function (e.g. see [0078], [0150]).
Regarding claims 24 and 34, Su discloses the processing circuitry is configured to determine the change from the first probability to experience a bladder related event function to the second probability to experience the bladder related event function by determining a shift in time from the first probability to experience a bladder related event function to the second probability to experience the bladder related event function (e.g. see [0078], [0150], figures 9A, 9B).
Regarding claims 25 and 35, Su discloses the shift in time is a shift earlier in time indicative of at least one of an ineffective therapy or a worsening patient condition (e.g. see [0078], [0150], figures 9A, 9B).
Regarding claims 26 and 36, Su discloses the processing circuitry is configured to determine the change from the first probability to experience a bladder related event function to the second probability to experience the bladder related event function by determining a narrowing of a first time aspect of the first probability to experience a bladder related event function to a second time aspect of the second probability to experience the bladder related event function (e.g. see [0078], [0150], figures 7, 9A, 9B).
Regarding claims 27 and 37, Su discloses the modified one or more parameters at least partially define the therapy as being below at least one of a perception threshold, a motor threshold, or an activation threshold for the patient (e.g. see figure 7, [0078], [0150]).
Regarding claims 28 and 38, Su discloses the therapy comprises a second therapy, and wherein the processing circuitry is configured to deliver a first therapy during the first period of time and the second period of time (e.g. see figures 9A, 9B).
Regarding claims 29 and 39, Su discloses the processing circuitry is configured to adjust, based on the change from the first probability to experience a bladder related event function to the second probability to experience the bladder related event function, a timing of delivery of the second therapy compared with a timing of delivery of the first therapy (e.g. see figures 9A, 9B, [0078], [0150]).
Regarding claim 30, Su discloses a stimulation delivery module configured to deliver the therapy to the patient (e.g. see figure 3 element 52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brink et al. (Pub. No.: US 2016/0136420 A1), e.g. see figure 6 especially.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.C.E/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792